DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.     The Information Disclosure Statement (IDS) submitted on 8/24/2020 has been considered by the examiner and made of record in the application file.

Priority
3.    The present application is a divisional application of U.S.5 patent application no. 16/396,132, filed on April 26, 2019, now U.S. Patent No. 10,790,005, issued on September 29, 2020.

QUAYLE ACTION
4.     This application is in condition for allowance except for the following formal matters: 

Claim Objections        
5.     Claim 11 is objected because of the following informalities:
         Claim 11, “memory cells coupled with the first word line15” in line 7 should be amended to “the memory cells coupled with the first word line 15” in order to correct antecedent basis for this limitation in the claim (referred to “memory cells coupled with the first word line” in lines 8-9 of parent claim 1).
                   Appropriate correction is required.
                    
Specification
U.S. Patent No. 10,790,005, of its application number 16/396,132, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section. See 37 CFR 1.78 and MPEP § 201.11.
7.   The specification is objected to as failing to provide proper understanding for the claimed subject matter as follows:
          -   Paragraph [0057], “address sampler 22” in lines 1 and 2 should be amended to “address sampler 224”, as shown in Figure 2.
          -   Paragraph [0058], “address sampler 22” in line 3 should be amended to “address sampler 224”, as shown in Figure 2.
          -   Paragraph [0060], “address sampler 22” in lines 5 and 7 should be amended to “address sampler 224”, as shown in Figure 2.
          -   Paragraph [0061], “address sampler 22” in line 2 should be amended to “address sampler 224”, as shown in Figure 2.
          -   Paragraph [0062], “address sampler 22” in lines 1-3 should be amended to “address sampler 224”, as shown in Figure 2.

Allowable Subject Matter
8.    The following is a statement of reason for indication of allowable subject matter:
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “determining, based at least in part on identifying the first word line, a mask 6indicator of a masking region associated with the first word line, wherein the mask indicator 7indicates whether data is stored in the masking region; and 8performing the row hammer refresh operation on memory cells coupled with 9the first word line based at least in part on the mask indicator”, and a combination of other limitations thereof as claimed in the claim. Claims 2-13 depend on claim 1.   
Regarding independent claim 14 the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “determining, based at least in part on identifying the first word line, a mask 6indicator of a masking region associated with the first word line, wherein the mask indicator 7indicates whether data is stored in the masking region; and 8performing the row hammer refresh operation on memory cells coupled with 9the first word line based on the mask indicator indicating that data is stored in the masking 10region”, and a combination of other limitations thereof as claimed in the claim. Claims 15-17 depend on claim 14.   
       Regarding independent claim 18, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “determining, based at least in part on identifying the first word line, a mask 6indicator of a masking region associated with the first word line, wherein the mask indicator 7indicates whether data is stored in the masking region; and 8refraining from performing the row hammer refresh operation on memory 9cells coupled with the first word line based at least in part on the mask indicator indicating 10that data is not stored in the masking region”, and a combination of other limitations thereof as claimed in the claim. Claims 19-20 depend on claim 18.       
                                        
Conclusion
9.     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
         A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827